DETAILED ACTION

This action is responsive to the following communication: Applicant Arguments/Remarks Made in an Amendment filed on December 14, 2020. 
This action is made FINAL. 
Claims 1, 11-12, and 14-24 are pending in this case. 
Claims 1, 11, and 12 are independent claims. 
This application is being examined under the AIA  first to file provisions.

Response to Amendment
In Applicant’s response dated 14 December 2020, Applicant amended 1, 11-12; added claims 22-24; and argued against all rejections previously set forth in the Office Action dated 23 September 2020.

Response to Arguments
In response to Applicant’s amendments to claim(s) 1, 11-12, and the addition of claims 22-24, the rejection of claims 1, 11-12, and 14-21 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, due to the change in scope with the amended claims, a new ground(s) of rejection is made in view of the teachings of Jung in view of Park, Jared, Kyogoku, and Albrecht, as discussed in greater detail, below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 11-12, 14-15, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Buseop Jung et al. (US 2014/0243035 A1, hereinafter Jung) in view of Dong-Gyu Park et al (US 2013/0309648 A1, hereinafter Park) and further in view of David Jared et al. (US 8514842 B1, hereinafter Jared).

As to claim 1, Jung teaches an extragroup electronic apparatus configured to participate in a first group including one owner apparatus associated with a first user as an owner and a plurality of participant apparatuses associated with a plurality of second users other than the first user, the extragroup electronic apparatus comprising (see Fig. 1, ¶0024, and ¶0067, showing the electronic apparatus 100 that may simultaneously perform the processes of determining whether it is the owner and whether there is an owner terminal among a communication group participant terminals): 
a display (see Fig. 1, display panel 141); 
and a circuit configured to execute an application configured to perform a collaboration function of sharing information among a plurality of apparatuses, wherein the circuit is configured to (see Fig. 2, step 200, ¶0080, showing the mechanism whereby the terminal or extragroup apparatus 100 operates in a collaboration or communication group generation mode as identified in step 200. Jung teaches that the control unit (Fig. 1, 150) receives input for starting an application to active the communication group generation mode from the display unit (Fig. 1, 150) or from the key input unit (Fig. 1, 200)): 
search for a plurality of existing groups including the first group in which information is to be shared among the apparatuses and display, on a first area of the communication group, receives an input for initiating generation of the communication group through the display unit, and controls the radio communication unit to search for the one or more communication group participant terminals in response to the input). 
Although Jung teaches the mechanism to search for a plurality of existing groups including the first group in which information is to be shared among the apparatuses and display (see above), it does not appear to explicitly recite:
a plurality of group icons which is shared thumbnail images created based on the information shared by the plurality of existing groups that has been searched, respectively, and which includes a name for each of the plurality of existing groups obtained by the search, but the teachings of Park can be relied upon for an explicit showing of this limitation (see annotated Fig. 7A, below, ¶0214-0216, showing the mechanism of displaying a plurality of existing groups with an icon identifying the name of each group with a plurality of thumbnail images within each group. Park teaches each of the existing groups currently have four members in each group and it may be considered that the groups have been filtered or searched for students in “Reading” for second semester in the third year);
transmit a request for participation in the first group to the owner apparatus by designation of the group icon of the first group displayed on the first area of the display, in a case of participation in the first group in the plurality of existing groups, but the teachings of Park can be relied upon for an explicit showing of this limitation (see annotated Fig. 7E, below, ¶0225-0230, showing the mechanism whereby transmitting a request for participation in the first group is identified by a drag and drop gesture to the owner or teacher device from an area of the display to the first area of the display where the group is identified by “Group 1” on the second area of the display); 

    PNG
    media_image1.png
    998
    914
    media_image1.png
    Greyscale

and transmit shared information displayed on a second area of the display to the owner apparatus by drag and drop of the shared information on the group icon of the first group, when receiving a notification of permission of participation in the first group from the owner apparatus, but the teachings of Park can be relied upon for an explicit showing of this limitation (see Fig. 7E, above, ¶0225-0230, showing the mechanism whereby the owner apparatus or teacher apparatus in this case drags and drops a 

    PNG
    media_image2.png
    998
    914
    media_image2.png
    Greyscale

Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Jung with the teachings of Park to provide a mechanism of dynamically modifying shared information in a collaboration group. One Park of identifying data to be shared between an owner and participants where the owner is a teacher and the participants are the students and further provides a gesture based drag and drop mechanism to share the data (see ¶0013-0016), with a reasonable expectation of success. The motivation to combine the teachings of Jung with the teachings of Park would be to collaborate in a dynamic environment where the participants can communicate in a dynamic fashion through the use of actions such as drag and drop features to share information and Park thus streamlines and enhances the participation of group members in a collaboration environment as taught by Jung.
Although the combination of Jung in view of Park teaches identifying data to be shared among and owner and participant devices via drag and drop gestures, they do not appear to explicitly recite:
wherein each of the thumbnail images represents same shared screen images displayed in the one owner apparatus and the plurality of participant apparatuses included in the first group, and wherein the same shared screen images are used as display areas that are common to the one owner apparatus and the plurality of participant apparatuses, and synchronously display certain information displayed on the display of the extragroup electronic apparatus after the extragroup electronic apparatus participates in the first group, but the teachings of Jared can be relied upon for an explicit showing of this limitation (see annotated Fig. 4, below, Col. 19, lines: 20-50, showing the mechanism whereby a plurality of participant devices 41B-41E an owner device 41A communicates with a communication manager which may be considered 

    PNG
    media_image3.png
    992
    914
    media_image3.png
    Greyscale

Jung in view of Park with the teachings of Jared to provide a mechanism of dynamically sharing thumbnail images within a group such that updates may be propagated to the members of the group. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Jared of identifying data to be shared among participants by a communications manager and the communications manager or extragroup device user monitors users to determine who is accessing a common virtual space and autonomously connected within a group to share data (or applications) within a thumbnail view among each member of the group (see Col. 6, lines: 44-65), with a reasonable expectation of success. The motivation to combine the teachings of Jung in view of Park with the teachings of Jared would be to provide a group collaboration system with thumbnail images of applications running on a plurality of client devices and to dynamically update and view the data among a plurality of devices and thus provide a robust collaboration system where data may be dynamically changed and viewed among members of the group.

As to claim 11, Jung teaches a method comprising (see ¶0003, showing a method for collaboration or sharing of information among a plurality of devices): 
searching, by an extragroup electronic apparatus, for a plurality of existing groups including a first group within which to participate, the first group including one owner apparatus associated with a first user as an owner and a plurality of participant apparatuses associated with a plurality of second users other than the first user and communication group, receives an input for initiating generation of the communication group through the display unit, controls the radio communication unit to search for the one or more communication group participant terminals in response to the input), 
Although Jung teaches the mechanism to search for a plurality of existing groups including the first group in which information is to be shared among the apparatuses and display (see above), it does not appear to explicitly recite:
displaying, on a first area of a display of the extragroup electronic apparatus, a plurality of group icons which is shared thumbnail images created based on the information shared by the plurality of existing groups that has been searched, respectively, and which includes a name for each of the plurality of existing groups obtained by the search, but the teachings of Park can be relied upon for an explicit showing of this limitation (see annotated Fig. 7A, below, ¶0214-0216, showing the mechanism of displaying a plurality of existing groups with an icon identifying the name of each group with a plurality of thumbnail images within each group. Park teaches each of the existing groups currently have four members in each group and it may be considered that the groups have been filtered or searched for students in “Reading” for second semester in the third year);
transmitting a request for participation in the first group to the owner apparatus by designation of the group icon of the first group displayed on the first area of the display, in a case of participation in the first group in the plurality of existing groups, but the teachings of Park can be relied upon for an explicit showing of this limitation (see annotated Fig. 7E, above, ¶0225-0230, showing the mechanism whereby transmitting a request for participation in the first group is identified by a drag and drop gesture to the owner or teacher device from an area of the display to the first area of the display where the group is identified by “Group 1” on the second area of the display); 
and transmitting shared information displayed on a second area of the display to the owner apparatus by drag and drop of the shared information on the group icon of the first group, when receiving a notification of permission of participation in the first group from the owner apparatus, but the teachings of Park can be relied upon for an explicit showing of this limitation (see Fig. 7E, above, ¶0225-0230, showing the mechanism whereby the owner apparatus or teacher apparatus in this case drags and drops a student from the first display area with information pertaining to the student (shared data) from a second area of the display to the first display area identified in annotated Fig. 7E to share information between the first and second areas, namely to add the student with shared data to an existing group, in this case to an existing  “Group 1”).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Jung with the teachings of Park to provide a mechanism of dynamically modifying shared information in a collaboration group. One of ordinary skill in the art would have been motivated to make such a combination Park of identifying data to be shared between an owner and participants where the owner is a teacher and the participants are the students and further provides a gesture based drag and drop mechanism to share the data (see ¶0013-0016), with a reasonable expectation of success. The motivation to combine the teachings of Jung with the teachings of Park would be to collaborate in a dynamic environment where the participants can communicate in a dynamic fashion through the use of actions such as drag and drop features to share information and Park thus streamlines and enhances the participation of group members in a collaboration environment as taught by Jung.
Although the combination of Jung in view of Park teaches identifying data to be shared among and owner and participant devices via drag and drop gestures, they do not appear to explicitly recite:
wherein each of the thumbnail images represents same shared screen images displayed in the one owner apparatus and the plurality of participant apparatuses included in the first group, and wherein the same shared screen images are used as display areas that are common to the one owner apparatus and the plurality of participant apparatuses, and synchronously display certain information displayed on the display of the extragroup electronic apparatus after the extragroup electronic apparatus participates in the first group, but the teachings of Jared can be relied upon for an explicit showing of this limitation (see annotated Fig. 4, above, Col. 19, lines: 20-50, showing the mechanism whereby a plurality of participant devices 41B-41E an owner device 41A communicates with a communication manager which may be considered the extragroup device and provides a graphical user interface for a shared screen 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Jung in view of Park with the teachings of Jared to provide a mechanism of dynamically sharing thumbnail images within a group such that updates may be propagated to the members of the group. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Jared of identifying data to be shared among participants by a communications manager and the communications manager or extragroup device user monitors users to determine who is accessing a common virtual space and autonomously connected within a group to share data (or applications) within a thumbnail view among each member of the group (see Col. 6, lines: 44-65), with a reasonable expectation of success. The motivation to combine the teachings of Jung in view of Park with the teachings of Jared would be to provide a group collaboration system with thumbnail images of applications running on a plurality of client devices and to dynamically update and view the data among a plurality of devices and thus provide a robust collaboration system where data may be dynamically changed and viewed among members of the group.


searching for a plurality of existing groups including a first group within which to participate, the first group including one owner apparatus associated with a first user as an owner and a plurality of participant apparatuses associated with a plurality of second users other than the first user and configured to share information (see ¶0012, showing the mechanism whereby a terminal is provided that supports a communication group generation mode. The terminal includes a display unit that includes a touch panel, and a radio communication unit that is responsible for communication with one or more communication group participant terminals. The terminal also includes a control unit that controls the display unit to display an interface for generating a communication group, receives an input for initiating generation of the communication group through the display unit, controls the radio communication unit to search for the one or more communication group participant terminals in response to the input);
Although Jung teaches the mechanism to search for a plurality of existing groups including the first group in which information is to be shared among the apparatuses and display (see above), it does not appear to explicitly recite:
displaying, on a first area of a display of an extragroup electronic apparatus, a plurality of group icons which is shared thumbnail images created based on the information shared by the plurality of existing groups that has been searched, respectively, and which includes a name for each of the plurality of existing groups obtained by the search, but the teachings of Park can be relied upon for an explicit showing of this limitation (see annotated Fig. 7A, below, ¶0214-0216, showing the mechanism of displaying a plurality of existing groups with an icon identifying the name of each group with a plurality of thumbnail images within each group. Park teaches each of the existing groups currently have four members in each group and it may be considered that the groups have been filtered or searched for students in “Reading” for second semester in the third year);
transmitting a request for participation in the first group to the owner apparatus by designation of the group icon of the first group displayed on the first area of the display, in a case of participation in the first group in the plurality of existing groups, but the teachings of Park can be relied upon for an explicit showing of this limitation (see annotated Fig. 7E, above, ¶0225-0230, showing the mechanism whereby transmitting a request for participation in the first group is identified by a drag and drop gesture to the owner or teacher device from an area of the display to the first area of the display where the group is identified by “Group 1” on the second area of the display); 
and transmitting shared information displayed on a second area of the display to the owner apparatus by drag and drop of the shared information on the group icon of the first group, when receiving a notification of permission of participation in the first group from the owner apparatus, but the teachings of Park can be relied upon for an 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Jung with the teachings of Park to provide a mechanism of dynamically modifying shared information in a collaboration group. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Park of identifying data to be shared between an owner and participants where the owner is a teacher and the participants are the students and further provides a gesture based drag and drop mechanism to share the data (see ¶0013-0016), with a reasonable expectation of success. The motivation to combine the teachings of Jung with the teachings of Park would be to collaborate in a dynamic environment where the participants can communicate in a dynamic fashion through the use of actions such as drag and drop features to share information and Park thus streamlines and enhances the participation of group members in a collaboration environment as taught by Jung.
Although the combination of Jung in view of Park teaches identifying data to be shared among and owner and participant devices via drag and drop gestures, they do not appear to explicitly recite:
wherein each of the thumbnail images represents same shared screen images displayed in the one owner apparatus and the plurality of participant apparatuses included in the first group, and wherein the same shared screen images are used as display areas that are common to the one owner apparatus and the plurality of participant apparatuses, and synchronously display certain information displayed on the display of the extragroup electronic apparatus after the extragroup electronic apparatus participates in the first group, but the teachings of Jared can be relied upon for an explicit showing of this limitation (see annotated Fig. 4, above, Col. 19, lines: 20-50, showing the mechanism whereby a plurality of participant devices 41B-41E an owner device 41A communicates with a communication manager which may be considered the extragroup device and provides a graphical user interface for a shared screen whereby a plurality of thumbnail images 403-406 are displayed as part of a group icon 402 where each of the thumbnail images represent a thumbnail or reduced icon of a running application on each of the participant devices. Jared teaches that the thumbnail images are synchronously displayed such that an update from any one of the participant devices will dynamically update the thumbnail image in the group icon area 402). 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Jung in view of Park with the teachings of Jared to provide a mechanism of dynamically sharing thumbnail images within a group such that updates may be propagated to the members of the group. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Jared of identifying data to be shared among participants by a communications manager and the communications manager or 

As to claim 14, Jung in view of Park and Jared teaches the electronic apparatus of Claim 1. Jung in view of Park and Jared, combined for at least the reasons discussed above further teaches wherein a new group icon for creating a new group in which the electronic apparatus operates as an owner apparatus is displayed in the first area (see Park; Fig. 7A, ¶0214-0215, showing the mechanism whereby the “NEWGROUP” icon to create a new group is above the second area and in the first area of the graphical user interface).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Jung in view of Jared with the teachings of Park to provide a mechanism of dynamically modifying shared information in a collaboration group. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Park of identifying data to be shared between an owner and participants where the 

As to claim 15, Jung in view of Park and Jared teaches the electronic apparatus of Claim 1. Jung in view of Park and Jared, combined for at least the reasons discussed above further teaches wherein the circuit is further configured to notify the owner apparatus that the electronic apparatus withdraws from the first group after the circuit transmits the shared information to the owner apparatus (see Park; Fig. 56, ¶0799-0802, showing the mechanism whereby after the group is created the first device or teacher device transmits the share request to the second or group leader device to carry out the sharing of information (step 5604) and subsequently collaboration is only between the leader device and group member devices (steps 5605 and 5606) with the first device or teacher device disconnected and not part of the group).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Jung in view of Jared with the teachings of Park to provide a mechanism of dynamically joining and withdrawing from a collaboration group. One of ordinary skill in the art would have been motivated to make such a combination Park of sharing and collaborating synchronous or asynchronous data through interactive group activity among a group leader, group participants and an administrator (see ¶0013-0014), with a reasonable expectation of success. The motivation to combine the teachings of Jung in view of Jared with the teachings of Park would be to collaborate in a dynamic environment where the participants can be added and deleted in a dynamic fashion as taught by Park and would thus enhance the collaboration mechanisms of Jung. Park provides additional collaboration mechanisms to notify users of changes to the participants within the collaboration environment and thus enhance the collaboration mechanisms of Jung in view of Jared.

As to claim 20, Jung in view of Park and Jared teaches the electronic apparatus of Claim 1. Jung in view of Park and Jared, combined for at least the reasons discussed above further teaches wherein the circuit is further configured to display the plurality of group icons which is shared thumbnail images including image that is displayed in displays of the owner and the participant apparatuses (see Park; annotated Fig. 7A, above, ¶0214-0216, showing the mechanism whereby a plurality of group icons for groups “Group 1” through “Group 4” on the same display screen with shared thumbnail images of the participants or students in this case  on the teacher and student devices).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Jung in view of Jared with the teachings of Park to provide a mechanism of dynamically modifying shared information in a collaboration group. One of ordinary skill in the art would have been motivated to make such a Park of identifying data to be shared between an owner and participants where the owner is a teacher and the participants are the students and further provides a gesture based drag and drop mechanism to share the data (see ¶0013-0016), with a reasonable expectation of success. The motivation to combine the teachings of Jung in view of Jared with the teachings of Park would be to collaborate in a dynamic environment where the participants can communicate in a dynamic fashion through the use of actions such as drag and drop features to share information and provide a mechanism for creating new groups and Park thus streamlines and enhances the participation of group members in a collaboration environment as taught by Jung in view of Jared. Park additionally enhances the teachings of Jung by providing a graphical user interface display of groups and team members within a plurality of groups on a single display and thus enhances the visualization of groups within a collaboration environment.

As to claim 21, Jung in view of Park and Jared teaches the electronic apparatus of Claim 1. Jung in view of Park and Jared, combined for at least the reasons discussed above further teaches wherein the circuit is further configured to display the plurality of group icons being displayed on the first area by adjusting sizes of the plurality of existing group icons (see Park; annotated Fig. 7E, above, ¶0225-0230, showing the mechanism whereby the size of an existing group and associated icon may be adjusted by adding or deleting members to the group through the use of a drag and drop gesture).
Jung in view of Jared with the teachings of Park to provide a mechanism of dynamically modifying shared information in a collaboration group. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Park of identifying data to be shared between an owner and participants where the owner is a teacher and the participants are the students and further provides a gesture based drag and drop mechanism to share the data (see ¶0013-0016), with a reasonable expectation of success. The motivation to combine the teachings of Jung in view of Jared with the teachings of Park would be to collaborate in a dynamic environment where the participants can communicate in a dynamic fashion through the use of actions such as drag and drop features to share information and provide a mechanism for creating new groups or adjusting the size of existing groups and Park thus enhances the collaboration mechanism of Jung in view of Jared by providing a dynamic mechanism to adjust sizes of existing collaboration groups.

Claims 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Park and Jared as applied to claim 1, above, and further in view of and further in view of Aya Kyogoku et al. (US 20150040034 A1, hereinafter Kyogoku).


wherein a first button for transmitting the shared information at once is displayed in the first area, and the circuit is further configured to repeatedly transmit the shared information to the plurality of existing groups if the first button is operated, but the teachings of Kyogoku can be relied upon for an explicit showing of this limitation (see Fig. 6, ¶0041-0042, showing the mechanism whereby a collaboration application among a plurality of users is configuration of transmit shared information through a button on a user interface. The “Post on A” button B1 in one region of the user interface device transmits the shared information that is displayed “You are early this morning. I’m sleepy…” from another region of a user interface device to all the user devices in the shared application).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Jung in view of Jared and Park with the teachings of Kyogoku of posting information to a plurality of apparatus devices in a group from an owner device. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Kyogoku of sharing and collaborating among a plurality of devices in a group based application environment (see ¶0016), with a reasonable expectation of success The motivation to combine the teachings of Jung in view of Park and Jared with the teachings of Kyogoku would be to speed up the transfer of information among devices by introducing a quick action on the user interface display to accomplish the transfer of 

As to claim 17, Jung in view of Park and Jared teaches the electronic apparatus of Claim 1. Although the combination teaches sharing of data among a plurality of devices, they do not appear to explicitly recite: 
wherein a second button for collecting shared information in the first group is displayed in the first area, and the circuit is further configured to collect new shared information created in the plurality of existing groups from the owner apparatus of each of the plurality of existing groups if the second button is operated, but the teachings of Kyogoku can be relied upon for an explicit showing of this limitation (see Fig. 6, ¶0043, showing the mechanism whereby a user can collect and browse shared information from a plurality of users in a group through the use of a button in one area of the user interface, in this case button B2 identified as “Browse Users’ Posts”).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Jung in view of Park and Jared with the teachings of Kyogoku to provide a mechanism of collecting and viewing shared user information through a button on the user interface. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Kyogoku of sharing and collaborating among a plurality of devices in a group based application environment (see ¶0019), with a reasonable expectation of success. The motivation to combine the teachings of Jung in view of Park and Jared with the teachings of Kyogoku would be to collect new information pertaining 

As to claim 19, Jung in view of Park and Jared teaches the electronic apparatus of Claim 17. Jung in view of Park and Jared, combined for at least the reasons discussed above further teaches wherein the circuit is further configured to notify the owner apparatus of each of the plurality of existing groups that the electronic apparatus withdraws from the plurality of existing groups including the first group after the circuit collects the new shared information (see Park; Fig.1, ¶0015, and ¶00147-0148, showing the mechanism whereby the teacher device identified as the extragroup device, in this example, communicates with the student devices and the teacher device picks a group leader with their device to monitor and communicate with the group. The teacher device, in this case in not a part of the group and withdraws as a result of providing a group leader and group leader device to take charge of the group).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Jung in view of Jared and Kyogoku with the teachings of Park to provide a mechanism of dynamically joining and withdrawing from a collaboration group. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the Park of sharing and collaborating synchronous or asynchronous data through interactive group activity among a group leader, group participants and an administrator (see ¶0013-0014), with a reasonable expectation of success. The motivation to combine the teachings of Jung in view of Jared and Kyogoku with the teachings of Park would be to enhance collaboration in a dynamic environment where the participants can be added and deleted in a dynamic fashion and would thus speed up user transactions in a collaborative environment and make the transactions more efficient.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Park and Jared as applied to claim 1, 11, and 12 above, and further in view of Brian Thomas Albrecht (US 10484189 B2, hereinafter Albrecht).

As to claim 22, Jung in view of Park and Jared teaches the electronic apparatus of Claim 1.  Although the combination teaches sharing of data among a plurality of devices, they do not appear to explicitly recite:
wherein the display is a touch panel display, and the collaboration function is a handwriting collaboration function, and the same shared screen images share same handwritten images depicted on the touch panel display, by the handwriting collaboration function, the first user and the plurality of second users can simultaneously depict the same handwritten images on the same shared screen images displayed in the one owner apparatus and the plurality of participant apparatuses, but the teachings of Albrecht can be relied upon for an explicit showing of this limitation (see annotated 

    PNG
    media_image4.png
    916
    914
    media_image4.png
    Greyscale

Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Jung in view of Park and Jared with the teachings of Albrecht to provide a mechanism of dynamically updating content via a handwriting Albrecht of providing a synchronous collaboration among devices with handwriting as a mechanism to share information among devices in a group(see Col. 2, lines: 44-64), with a reasonable expectation of success. The motivation to combine the teachings of Jung in view of Park and Jared with the teachings of Albrecht would be to collaborate in a dynamic environment  in  synchronous manner and use handwriting on a touch surface to share data among a plurality of devices and device users and thus provide a dynamic mechanism to communicate among devices via handwriting. Albrecht improves and expands the means of communication in a collaborative environment with the use of handwriting or drawing on a touch surface among a plurality of users and devices

As to claim 23, Jung in view of Park and Jared teaches the method of Claim 11. Although the combination teaches sharing of data among a plurality of devices, they do not appear to explicitly recite: 
wherein the display is a touch panel display, and the collaboration function is a handwriting collaboration function, and the same shared screen images share same handwritten images depicted on the touch panel display, by the handwriting collaboration function, the first user and the plurality of second users can simultaneously depict the same handwritten images on the same shared screen images displayed in the one owner apparatus and the plurality of participant apparatuses, but  the teachings 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Jung in view of Park and Jared with the teachings of Albrecht to provide a mechanism of dynamically updating a handwriting function among a plurality of devices in a shared collaboration environment. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Albrecht of providing a synchronous collaboration among devices with handwriting as a mechanism to share information among devices in a group(see Col. 2, lines: 44-64), with a reasonable expectation of success. The motivation to combine the teachings of Jung in view of Park and Jared with the teachings of Albrecht would be to collaborate in a dynamic environment  in  synchronous manner and use handwriting on a touch surface to share data among a plurality of devices and device users and thus provide a dynamic mechanism to communicate among devices via handwriting. Albrecht improves and expands the means of communication in a collaborative environment with the use of handwriting or drawing on a touch surface among a plurality of users and devices

As to claim 24, Jung in view of Park and Jared teaches the non-transitory computer-readable storage medium of Claim 12. Although the combination teaches sharing of data among a plurality of devices, they do not appear to explicitly recite:
wherein the display is a touch panel display, and the collaboration function is a handwriting collaboration function, and the same shared screen images share same handwritten images depicted on the touch panel display, by the handwriting collaboration function, the first user and the plurality of second users can simultaneously depict the same handwritten images on the same shared screen images displayed in the one owner apparatus and the plurality of participant apparatuses, but the teachings of Albrecht can be relied upon for an explicit showing of this limitation (see annotated Fig. 7, above, Col. 13, lines: 9-52, showing the mechanism whereby User 701 on apparatus 711 may be considered the owner apparatus that shared collaboration handwriting information to User 705 on device 710 and User 703 on device 713. Albrecht teaches that the owner initiates the collaboration on device 711 by handwriting or drawing objects on 721 which are synchronized to devices 713 and 710 via 733 and 725. Albrecht additionally teaches that User 705 may synchronously reply to the handwriting and the reply is synchronized on 711 and 713 respectively).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Jung in view of Park and Jared with the teachings of Albrecht to provide a mechanism of dynamically updating content via a handwriting function on a touch display among a plurality of devices in a shared collaboration environment. One of ordinary skill in the art would have been motivated to make such a Albrecht of providing a synchronous collaboration among devices with handwriting as a mechanism to share information among devices in a group(see Col. 2, lines: 44-64), with a reasonable expectation of success. The motivation to combine the teachings of Jung in view of Park and Jared with the teachings of Albrecht would be to collaborate in a dynamic environment  in  synchronous manner and use handwriting on a touch surface to share data among a plurality of devices and device users and thus provide a dynamic mechanism to communicate among devices via handwriting. Albrecht improves and expands the means of communication in a collaborative environment with the use of handwriting or drawing on a touch surface among a plurality of users and devices.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Park, Jared and Kyogoku as applied to claim 17 above, and further in view of Albrecht.

As to claim 18, Jung in view of Park, Jared and Kyogoku teaches the electronic apparatus of Claim 17. Although the combination teaches sharing of data among a plurality of devices, they do not appear to explicitly recite: 
wherein the new shared information is stroke data which is input in handwriting in the owner apparatus and the participant apparatuses, but the teachings of Albrecht can be relied upon for an explicit showing of this limitation (Fig. 7, Col. 13, lines: 9-52, showing the mechanism whereby shared information among a plurality of devices may 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Jung in view of Park, Jared, and Kyogoku with the teachings of Albrecht to provide a mechanism of dynamically updating content via stroke data and a handwriting function among a plurality of devices in a shared collaboration environment. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Albrecht of providing a synchronous collaboration among devices with handwriting as a mechanism to share information among devices in a group(see Col. 2, lines: 44-64), with a reasonable expectation of success. The motivation to combine the teachings of Jung in view of Park, Jared, and Kyogoku with the teachings of Albrecht would be to collaborate in a dynamic environment  in  synchronous manner and use handwriting on a touch surface to share data among a plurality of devices and device users and thus provide a dynamic mechanism to communicate among devices via handwriting. Albrecht improves and expands the means of communication in a collaborative environment with the use of stroke data via handwriting or drawing on a touch surface among a plurality of users and devices

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
The NPL publication cited in the PTO-892 titled “Data Management Issues and Trade-Offs in CSCW Systems” by Prakash et al. in IEEE discusses shared information among a group of users and devices.
The NPL publication cited in the PTO-892 titled “Handheld devices with large display groupware: Tools to facilitate group communication in one-
US 8,060,820 B2 cited in the PTO-892 discusses collaborative editing by a group of users on a documents.
US 2014/0019882 A1 cited in the PTO-892 discusses social network collaboration space among a group of users
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL LOBO whose telephone number is (571)272-0488.  The examiner can normally be reached on Monday-Friday 08:00 am-05:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE D. CHAVEZ can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CARL P LOBO/Examiner, Art Unit 2179

/RENEE D CHAVEZ/Supervisory Patent Examiner, Art Unit 2179